                    UNIII'ED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                                 NO. 4:19-CR-45-D


UNITED STATES OF AMERICA               )
                                       )
            v.                         )       ORDER TO SEAL
                                       )
                                       )
ERIC RAMON DUNN                        )


      Upon motion of the United States, it is hereby ORDERED that Docket Entry

Number 72 in the above-captioned case be sealed by the Clerk.

      It is further ordered that the Clerk provide copies of the filed sealed documents

to the United States Attorney and Defendant's attorney.




                                       United States District Judge




                                           1



       Case 4:19-cr-00045-D Document 74 Filed 02/03/21 Page 1 of 1
